191 F.2d 850
NATIONAL LABOR RELATIONS BOARDv.EVA-RAY DRESS MFG. CO., Inc., et al.
No. 13665.
United States Court of Appeals Fifth Circuit.
October 17, 1951.

William M. Pate, Attorney, National Labor Relations Board, Atlanta, Ga., David P. Findling, Assoc. Gen. Cnsl., NLRB, A. Norman Somers, Asst. Gen. Cnsl., NLRB, Washington, D. C., for petitioner.
Arnold S. Kaye, Atlanta, Ga., for respondents.
Before HUTCHESON, Chief Judge, and HOLMES and STRUM, Circuit Judges.
PER CURIAM.


1
Though this petition for enforcement of an order of the National Labor Relations Board was filed in this court on May 25, 1951, and the case was duly set by order of the court for hearing in Atlanta on October 8, 1951, and notice thereof given, no answer to the petition was filed by the respondents.


2
On the date set for hearing, the Board appeared by its counsel and announced ready to proceed, but the respondents appeared not, either in person or by counsel.


3
Whereupon the court took the petition under consideration upon the record, the brief, and the appearance of counsel for the board, and no cause of any kind having been shown why the order of the board should not be enforced as entered, and it appearing to the court from the petition and brief of the board, in the light of the record, that the petition should be granted and an appropriate decree entered directing the enforcement of the board's order, it is so ordered.